Citation Nr: 1611814	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT).

2.  Entitlement to service connection for a circulatory problem affecting the lower extremities, claimed as secondary to a cold weather injury. 
 

REPRESENTATION

Appellant represented by:	Peter J. Meadows, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1955. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  In November 2009, and June 2011, the Board remanded the claims for additional development.  

In March 2008, the Veteran was afforded a hearing at the RO.  In May 2009, the Veteran and his son, R.D.P., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is due to his service.

2.  The Veteran's peripheral vascular disease is due to his diabetes mellitus.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for peripheral vascular disease on a secondary basis have been established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for diabetes mellitus, and a circulatory problem affecting the lower extremities.  He asserts that his diabetes mellitus was caused by his exposure to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT), during service.  The Veteran has reported being exposed to the chemical agent DDT and other hazardous materials during service, as the chemicals were used for various reasons during service, including to treat lice and fumigate sleeping bags and uniforms, and was sprayed almost everywhere.  See May 2009 Travel Board hearing and June 2010 VA Form 21-4138.  With regard to the claim for a circulatory problem affecting the lower extremities, the Veteran asserts that he has this disability due to exposure to cold weather during service in Korea.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection can be granted for certain chronic diseases, to include diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).

Diabetes Mellitus

The Veteran's service treatment records (STRs) include a March 1955 separation examination report, which shows that his endocrine system was clinically evaluated as normal, and which does not contain any relevant complaints, findings, or diagnoses.  

As for the post-service medical evidence, the Veteran is first shown to diabetes mellitus as of about 1985.

Statements from S.A., M.D., dated in May 2005 and May 2007, show that he asserts that the Veteran has disorders that include diabetes mellitus due to his service.  

A statement from A.H., DPM, dated in June 2009, shows that she essentially states that the Veteran's diabetes most likely have been caused by the high level concentrated contact and long term exposure to chemicals during service that included DDT.

A VA examination report, and associated medical opinion, dated in January 2010, show that the relevant diagnosis was diabetes, with a noted date of onset of 1985.  In the medical opinion, the examiner indicated that the Veteran's service treatment records and VA and other medical records had been reviewed.  The examiner concluded that the Veteran's diabetes is at least as likely as not caused by or a result of exposure to DDT during his service.  The examiner explained that DDT was used as a common pesticide during the Veteran's period of active duty for malaria control, and that medical literature in "Up to Date" (a subscription medical service) documents epidemiologic studies which report increased risk of diabetes from chronic exposure to organophosphate and chlorinated pesticides (DDT).  

A statement from W.J., M.D., dated in December 2012, shows that Dr. J states that DDT was used extensively in the military starting with the second half of World War II but that it has not been used in about the last 30 years (i.e., about 1982).   Over the past several years many reports and studies (including the CDC EPA and University of California Berkeley to name a few) have linked exposure to disorders that include diabetes.  

Dr. J concludes that it is as likely as not that the Veteran's diabetes had its origins in service.    

Between 2012 and 2013, VA made attempts to verify the Veteran's claims of exposure to DDT or other pesticides during service, which were not successful.  See e.g., reports from Defense Personnel Records Information Retrieval System (DRPIS), dated in December 2012; U.S. Army Medical Research Institute of Chemical Defense, dated in January 2013. 

The Board finds that service connection for diabetes mellitus is warranted.  Although exposure to DDT during service has not been verified, the January 2010 VA examiner concluded that use of DDT was common during the Veteran's period of active duty service, and he concluded that it is at least as likely as not that his diabetes mellitus is related to that exposure.  There are three other competent opinions of record in support of the claim.  There is no competent, countervailing opinion of record.  Therefore, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for diabetes mellitus is warranted.  Accordingly, service connection for diabetes mellitus is granted. 

Circulatory Problem Affecting the Lower Extremities

The Veteran's service treatment records (STRs) include a March 1955 separation examination report, which shows that his vascular system, and lower extremities, were clinically evaluated as normal, and which does not contain any relevant complaints, findings, or diagnoses.  

As for the post-service medical evidence, reports from the Bond Clinic, dated in 2002, show that the Veteran was noted to have Venous insufficiency, inflammation and pain, and lymphedema.  

Thereafter, private treatment reports note venous stasis dermatitis of the bilateral lower extremities, and chronic venous insufficiency.  

A statement from A.H., DPM, dated in May 2005, shows that she asserts that the Veteran has chronic venous insufficiency, neuropathy of the lower extremities,
and severe dermatitis with hypertrophy of the toenails due to his service, and that they may have been aggravated by exposure to cold weather.  

A VA examination report, dated in January 2010, and an associated medical opinion, show that the relevant diagnosis was diabetes, with a noted date of onset of 19peripheral vascular disease, BLE (bilateral lower extremities) by history.  In the medical opinion, the examiner indicated that the Veteran's service treatment records and VA and other medical records had been reviewed.  The examiner concluded that it is less likely as not (less than a 50/50 probability) the Veteran's bilateral lower extremity peripheral vascular disease was caused or a result of his service.  The examiner explained the following: the Veteran's service treatment records are silent for the claimed condition, and that they fail to document any extreme cold weather exposure.  Private treatment records document a diagnosis of peripheral vascular disease in 2000.  The Veteran had a long history of diabetes beginning in 1985.  Peripheral vascular disease is a known complication of diabetes, particularly in longstanding diabetes.  The examiner concluded that it is more likely that not that the Veteran's diabetes is the source of his peripheral vascular disease.  

A letter from J.C. dated in April 2005, shows that the author states that he served with the Veteran in Korea, and that the Veteran was exposed to extreme cold during that service.  

The Board finds that service connection for peripheral vascular disease is warranted.  In this decision, the Board has granted service connection for diabetes mellitus.  In January 2010, a VA examiner stated that the Veteran had a long history of diabetes beginning in 1985, and after noting that peripheral vascular disease is a known complication of diabetes, particularly in longstanding diabetes, the examiner concluded that it is more likely that not that the Veteran's diabetes is the source of his peripheral vascular disease.  This reasonably raises the possibility of service connection on a secondary basis.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 3.310.  There is no competent, countervailing opinion of record.  Therefore, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for peripheral vascular disease is warranted on a secondary basis.  Accordingly, service connection for peripheral vascular disease is granted.

As the Board has fully granted the Veteran's claims for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for diabetes mellitus, and  peripheral vascular disease, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


